        Case 20-12824-SLM                         Doc 3     Filed 02/21/20 Entered 02/21/20 14:40:40                                Desc Notice
                                                           of Ch11 Mtg I/J Page 1 of 3
 Information to identify the case:

 Debtor 1:
                       Chon Oh Kwon                                                     Social Security number or ITIN:    xxx−xx−7107
                                                                                        EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name    Last Name

 Debtor 2:             Hun Joo Har                                                      Social Security number or ITIN:    xxx−xx−2958
 (Spouse, if filing)                                                                    EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name    Last Name

 United States Bankruptcy Court:        District of New Jersey                          Date case filed for chapter:          11      2/20/20

            20−12824−SLM
 Case number:

Official Form 309E1 (For Individuals or Joint Debtors)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtors listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a deficiency, repossess
property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who
violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days
or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. Creditors who assert that the debtors are not entitled to a discharge of any debts or
who want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within the deadlines
specified in this notice. (See line 10 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers, which may
appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social Security or
Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.
Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's correct address, resend the
returned notice, and notify this office of the party's change of address. Failure to provide all parties with a copy of this notice may adversely
affect the debtor as provided by the Bankruptcy Code.


                                                  About Debtor 1:                                           About Debtor 2:
 1. Debtor's full name                            Chon Oh Kwon                                              Hun Joo Har

 2. All other names used in the
    last 8 years

 3. Address                                       27 Leary Lane                                             27 Leary Lane
                                                  Edgewater, NJ 07020                                       Edgewater, NJ 07020

                                                  Leonard S Singer
                                                                                                         Contact phone (973) 696−1700
 4. Debtor's attorney                             Zazella & Singer, Esqs.
       Name and address                           36 Mountain View Blvd.                                 Email: zsbankruptcy@gmail.com
                                                  Wayne, NJ 07470

 5. Bankruptcy clerk's office                     MLK Jr Federal Building                                 Hours open: 8:30 AM − 4:00 p.m., Monday −
       Documents in this case may be filed        50 Walnut Street                                        Friday (except holidays)
       at this address.                           Newark, NJ 07102
       You may inspect all records filed in       Additional information may be available at the          Contact phone 973−645−4764
       this case at this office or online at      Court's Web Site:
       www.pacer.gov.(800) 676−6856               www.njb.uscourts.gov.                                   Date: 2/21/20



                                                                                                           For more information, see page 2 >




Official Form 309E1 (For Individuals or Joint Debtors)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
    Case 20-12824-SLM                      Doc 3       Filed 02/21/20 Entered 02/21/20 14:40:40                                         Desc Notice
                                                      of Ch11 Mtg I/J Page 2 of 3
Debtor Chon Oh Kwon and Hun Joo Har                                                                                         Case number 20−12824−SLM

6. Meeting of creditors
   Debtors must attend the meeting
   to be questioned under oath. In a
   joint case, both spouses must
   attend.                                 April 1, 2020 at 09:00 AM                                        Location:
   Creditors may attend, but are not                                                                        Office of the US Trustee, 1085
   required to do so.                      The meeting may be continued or adjourned to a later             Raymond Blvd., One Newark Center,
   All individual debtors must provide     date. If so, the date will be on the court docket.
   picture identification and proof of                                                                      Suite 1401, Newark, NJ 07102−5504
   social security number to the trustee
   at the meeting of creditors. Failure to
   do so may result in your case being
   dismissed.

7. Deadlines                       File by the deadline to object to discharge or to challenge                          First date set for hearing on
   The bankruptcy clerk's office   whether certain debts are dischargeable:                                             confirmation of plan. The court will
   must receive these                                                                                                   send you a notice of that date later.
   documents and any required
   filing fee by the following     You must file a complaint:                                                           Filing deadline for
   deadlines.                                                                                                           dischargeability complaints:
                                           • ifofyou assert that the debtor is not entitled to receive a discharge
                                                  any debts under 11 U.S.C. § 1141(d)(3) or                             6/1/20
                                           • U.S.C.want
                                             if  you      to have a debt excepted from discharge under 11
                                                      § 523(a)(2), (4), or (6).


                                   Deadline for filing proof of claim:                                                  4/30/20 For a governmental unit:
                                                                                                                        8/18/20
                                   A proof of claim is a signed statement describing a creditor's claim. A proof
                                   of claim form ("Official Form 410") may be obtained at www.uscourts.gov or
                                   any bankruptcy clerk's office. You may also contact the Clerk's Office where
                                   this case is pending to request that a Proof of Claim form be mailed to you.
                                   The Clerk's Office telephone number is included on the front of this Notice.

                                   Your claim will be allowed in the amount scheduled unless:

                                           • your claim is designated as disputed, contingent, or unliquidated;
                                           • you file a proof of claim in a different amount; or
                                           • you receive  another notice.

                                   If your claim is not scheduled or if your claim is designated as disputed,
                                   contingent, or unliquidated, you must file a proof of claim or you might not be
                                   paid on your claim and you might be unable to vote on a plan. You may file a
                                   proof of claim even if your claim is scheduled.

                                   You may review the schedules at the bankruptcy clerk's office or online at
                                   www.pacer.gov.

                                   Secured creditors retain rights in their collateral regardless of whether they
                                   file a proof of claim. Filing a proof of claim submits a creditor to the
                                   jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                   For example, a secured creditor who files a proof of claim may surrender
                                   important nonmonetary rights, including the right to a jury trial.


                                   Deadline to object to exemptions:                                                    Filing Deadline:
                                   The law permits debtors to keep certain property as exempt. If you believe           30 days after the conclusion of the
                                   that the law does not authorize an exemption claimed, you may file an                meeting of creditors
                                   objection.

                                           If you are a creditor receiving mailed notice at a foreign address, you may file a motion asking the court to
8. Creditors
   address
             with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.

                                           Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                           court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
9. Filing a Chapter 11
   bankruptcy case
                                           and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                           hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                           is serving, the debtor will remain in possession of the property and may continue to operate the debtor's
                                           business.

10. Discharge of debts                     Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of a debt.
                                           See 11 U.S.C. § 1141(d). However, unless the court orders otherwise, the debts will not be discharged until
                                           all payments under the plan are made. A discharge means that creditors may never try to collect the debt
                                           from the debtors personally except as provided in the plan. If you believe that a particular debt owed to you
                                           should be excepted from the discharge under 11 U.S.C. § 523 (a)(2), (4), or (6), you must file a complaint and
                                           pay the filing fee in the bankruptcy clerk's office by the deadline. If you believe that the debtors are not
                                           entitled to a discharge of any of their debts under 11 U.S.C. § 1141 (d)(3), you must file a complaint and pay
                                           the filing fee in the clerk's office by the first date set for the hearing on confirmation of the plan. The court will
                                           send you another notice telling you of that date.

                                           WRITING A LETTER TO THE COURT OR THE JUDGE IS NOT A SUBSTITUTE FOR FILING AN
                                           ADVERSARY COMPLAINT OBJECTING TO DISCHARGE OR DISCHARGEABILITY. IN NO
      Case 20-12824-SLM                     Doc 3         Filed 02/21/20 Entered 02/21/20 14:40:40                                    Desc Notice
                                                         of Ch11 Mtg I/J Page 3 of 3
                                            CIRCUMSTANCE WILL WRITING A LETTER PROTECT YOUR RIGHTS.

                                            The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed
 11. Exempt property                        as exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you
                                            believe that the law does not authorize an exemption that the debtors claim, you may file an objection. The
                                            bankruptcy clerk's office must receive the objection by the deadline to object to exemptions in line 7.

Official Form 309E1 (For Individuals or Joint Debtors)                   Notice of Chapter 11 Bankruptcy Case                                            page 2
